Citation Nr: 1809455	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-20 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a compensable initial evaluation for a scar status post ventral hernia repair.

2. Entitlement to service connection for a left leg disability.

3. Entitlement to service connection for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1991 to September 1993 and from December 1996 to December 2000.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues of entitlement to service connection for a left leg disability, and entitlement to service connection for pseudofolliculitis barbae, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's post hernia repair scar is painful.


CONCLUSION OF LAW

The criteria for a 10 percent initial rating for a scar status post ventral hernia repair have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

The December 2011 rating decision on appeal granted service connection for the ventral hernia repair scar, effective from March 28, 2011.  Notably, the criteria for rating scars were amended by VA on September 23, 2008. Those amendments are effective for claims filed, as in this case, on or after October 23, 2008. Accordingly, the amended and current version of the scar rating criteria apply in this case.

The Veteran is currently rated noncompensable under Diagnostic Code (DC) 7805 for a ventral hernia repair scar.  Diagnostic Code 7805 provides that scars, and other effects of scars, are to be evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  Any disabling effects not considered in a rating provided uncer Diagnostic Codes 7800-7804 are to be rated under an appropriate Diagnostic Code.

Diagnostic Code 7800 pertains to scars of the head, face, or neck, and, as such is not applicable in rating the disability at issue.  Diagnostic Code 7801 provides that scars other than of the head, face, or neck, that are deep and nonlinear or that cause limited motion will be rated 10 percent disabling if the area exceeds 6 square inches (or 39 sq. cm.), but less than 12 inches (77 sq. cm.). 8 C.F.R. § 4.118 , Diagnostic Code 7801 (2007).  A 20 percent evaluation will be assigned if the area is at least 12 square inches (or 77 sq. cm.), but less than 72 square inches (465 sq. cm.).  Id.  If the area involved exceeds 72 square inches (or 465 sq. cm.), but less than 144 square inches (929 sq. cm.), a 30 percent evaluation will be assigned.  Id.  A 40 percent disability will be warranted if the area exceeds 144 square inches (or 929 sq. cm.) or greater.  Id.  A deep scar is one associated with underlying soft tissue damage. Note 1, Id.

Under Diagnostic Code 7802, for rating scars other than of the head, face, or neck, that are superficial and nonlinear, that do not cause limited motion, but are 144 square inches (929 square centimeters) or greater will be evaluated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A note following the Diagnostic Code defines a superficial scar as one not associated with underlying soft tissue damage. 

Additionally, Diagnostic Code 7804 provides for a 10 percent rating for one or two unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).  Higher ratings are assignable for greater numbers of unstable or painful scars.  A note after the Diagnostic Code defines an unstable scar as one where there is frequent loss of covering of the skin over the scar.  Id.

On VA examination in May 2011, the examiner indicated that the Veteran had a singular scar that measured an area of 8.6 sq. cm.  The Veteran stated that he did not experience skin breakdown, but did experience pain.  However, the Veteran's physical examination noted that the scar was not painful.  There was no functional impact due to the scar.  There was no skin breakdown, inflammation, or edema on examination.  

In this case, the Board finds that the evidence is in equipoise as to whether the Veteran's scar is painful.  While the May 2011 VA examiner indicated that the scar was not painful on examination, the Veteran reported that he experienced pain due to the hernia scar, which he is competent to do.  See, e.g., McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  The Board also finds that there is no competent evidence showing the scar as unstable or greater than 8.6 sq. cm.  Accordingly, resolving reasonable doubt in the favor of the Veteran, the Board finds that the criteria for a 10 percent initial rating, but no higher, have been met.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 7804.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a 10 percent initial rating, but no higher, for a scar status post ventral hernia repair, is granted.


REMAND

Unfortunately, the issues of entitlement to service connection for a left leg disability, and entitlement to service connection for pseudofolliculitis barbae, must be remanded for further development before a decision may be made on the merits.

With regard to the Veteran's claim for service connection for a left leg disability, the Veteran has a current diagnosis of degenerative joint disease and nerve neuropathy.  The RO obtained opinions, without examination, as to whether it was at least as likely as not those two conditions were etiologically related to his knee complaints in service.  The examiner's opinions were negative.  The Board finds the opinions inadequate for decision making purposes.  An opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In the opinions, the examiner notes the Veteran's report of knee issues in 1991.  The examiner noted, however, that the record was otherwise silent as to treatment for the knee until separation.  The Board notes that the service treatment records show complaints of knee pain in August 1992, and the Veteran indicated that the pain had been on and off for approximately one year following boot camp.  The Veteran was evaluated as having possible mild chondromalacia of the left knee.  Thus, an opinion is needed to accurately consider the Veteran's medical history.

The Board notes that every Veteran is presumed to be in sound condition on entry into service, except for those disabilities or disorders noted on examination for entry, or where clear and unmistakable evidence establishes that an injury or disease pre-existed service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  The government bears the burden of establishing by clear and unmistakable evidence both that a condition was extant prior to the Veteran's entry into active duty and that it was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir 2004).  On the other hand, if a condition is noted upon entry, the Veteran cannot claim direct service connection, but the Veteran may claim service connection by aggravation and the burden falls on the Veteran to establish aggravation.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.306; see also Wagner v. Principi, 370 F.3d 1080, 1096 (Fed. Cir. 2004).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).)

If a condition is noted upon entrance, 38 U.S.C.A. § 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306 (b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306 (b).

The Board notes that although the Veteran's Report of Medical History upon entry into service mentions a "trick knee," the Report of Medical history is not sufficient to render the presumption of soundness inapplicable.  As such, an opinion is necessary to determine whether there is clear and unmistakable evidence that a left knee disability pre-existed service, and if so, to identify such evidence.  If so, the examiner must also answer whether it is clear and unmistakable that the disability was NOT aggravated by service.  If the answer to either of the previous questions is "No," the examiner must determine whether it is at least as likely as not that any left knee disability, whether shown in the record or on examination, was incurred in, caused by, or otherwise etiologically related to, service.  

With regard to pseudofolliculitis barbae, the VA is required to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The service treatment records show that the Veteran was treated for the condition in service.  Recent treatment records show a physician discussing writing a letter regarding the condition on the Veteran's behalf.  The Veteran also submitted photographs of his condition.  The Board finds that the record suggests that the Veteran has a current disability or signs and symptoms thereof.  The service treatment records suggest the condition may be related to service.  As such, on remand, an opinion is needed to determine whether it is at least as likely as not the Veteran's condition was incurred in, caused by, or aggravated by, service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by an examiner other than the one who provided the May 2011 opinion, to determine the nature and etiology of any left leg disability, to include the left knee, and pseudofolliculitis barbae.  The record must be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history and findings must be reported in detail.  The examiner(s) should address the following questions:

a) Whether there is clear and unmistakable evidence (i.e., obvious and manifest), that any left knee disability preexisted service, and if so, identify such clear and unmistakable evidence or medical principle that makes it so.

b) If a left knee disability clearly and unmistakably preexisted service,  whether it is clear and unmistakable that the disability was not aggravated by service (whether it is clear and unmistakable that any worsening was due to the natural progression of the disability).  In this regard, if the conclusion is that an increase in disability was due to the natural progress of the disease, the examiner is asked to identify what affirmative evidence there is to support that conclusion.

c) If the examiner concludes that there was not clear and unmistakable evidence that a left knee disability preexisted service or there is not clear and unmistakable evidence that it was not aggravated by service, then the examiner is also asked to determine whether it is at least as likely as not (50 percent probability or more) that any left leg disability began in service, was caused by service, or is otherwise etiologically related to service.

The examiner is asked to consider the Veteran's lay statements as to onset, including service treatment records indicating that the Veteran reported left knee pain several months after enlistment that lasted for over a year. 

d) Whether the Veteran has a current disability of pseudofolliculitis barbae, and if so, whether that disability was incurred in, caused by, or otherwise etiologically related to, service.  

A complete rationale for all opinions must be provided.

2.  After the development requested is completed, readjudicate the claims on appeal.  If any benefit sought remains denied, then furnish the Veteran and his represented a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


